ACCEPTED
                                                                                                                                                           05-15-01494-CV
                                                                                                                                                FIFTH COURT OF APPEALS
                                                                                                                                                           DALLAS, TEXAS
                                                                                                                                                     12/18/2015 1:47:34 PM
Appellate Docket Number: ~ase No. 05-15-0 J494-CV                           I                                                                                   LISA MATZ
                                                                                                                                                                    CLERK
Appellate Case Style:
                                    Vs.
                                          Farcus Nash
                                                                                                                                                              I
                                          ~ggregate lndustries-WCR, Inc. d/b/a Lattimore Materials Corporation
                                                                                                                                    FILED IN
                                                                                                                                                              I
Companion Case No.:                 I                        I                                                               5th COURT OF APPEALS
                                                                                                                                  DALLAS, TEXAS
                                                                                                                             12/18/2015 1:47:34 PM
                                                                                                                                    LISA MATZ
Amended/corrected statement:                                     DOCKETING STATEMENT (Civil)                                          Clerk

                                                          Appellate Court: 5th Court of Apeeals                      J
                                                     (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

j1.   Appellant                                                                         II. Appellant Attorney(s)
~ Person       0   Organization (choose one)                                           181     Lead Attorney
                                                                                       First Name:        ~ohn                                            I
First Name:        Marcus                           :                             I    Middle Name: ~dward                                                I
Middle Name: l                                                                    I    Last Name:         ~all                                            I
Last Name:         Nash
                   ........ """··                                                 I     Suffix: Fr.              I
Suffix:-   I                        I                                                  Law Firm Name:iffieTiiW"{jffices ofToliii'E:-will, Jr.             I
Pro Se:    0                                                                           Address l:         [728 Proseect Avenue, Suite 200 I               I
                                                                                       Address 2:         I                                               I
                                                                                       City:              Dail as
                                                                                                          ~                                              J
                                                                                       State:     [exas              I Zip+4: f75206                      I
                                                                                       Telephone:     [214l 887-0IOO       I ext. I                I
                                                                                       Fax:    t214) 887-0173              I
                                                                                       Email:     jwall@jwall-law.co~                                     I
                                                                                       SBN:       ~0756750                           I
j1. Appellant                                                                           II. Appellant Attorney(s)

D Person 0         Organization (choose one)                                           D       Lead Attorney
                                                                                       First Name:        .
                                                                                                          Kolter                                          I
First Name:        I                                                             I     Middle Name: t:hristian                                            I
Middle Name: I                                                                   I     Last Name:         McKenzie                                     =ect Avenue, Suite 2001              J
                                                                                       Address 2:         I                                               l




                                                                            Page 1of8
                                                                  City:                 ~alias                                          ~
                                                                  State:    [exas                        I Zip+4: [5206                 I
                                                                  Telephone:            [214~ 887-0100         I ext. I         I
                                                                  Fax:      p 14). 887-0173                    I
                                                                  Email:    km.Ckenzi~wall-law.com                                      I
                                                                  SBN:      ~4067762                              I
III. Appellee                                                     IV. Appellee Attorney(s)
D   Person     ~Organization   (choose one)                       ~ Lead Attorney
Organization Name: ~g~e~ate lndustries-WCR, fnc. d/b/a Latti!JI   First Name:  Matthew                                                      I
First Name:      I                                            I   Middle Name: ~lbert                                                       I
Middle Name: I                                                I   Last Name:        Nowak                                                   I
Last Name:       I                                            I   Suffix:   I                I
Suffix:   I           I                                           Law Firm Name: frowacJC "& Staucli, CCP                                   I
Pro Se:    0                                                      Address 1:        poooo N. Central Exi>resswa}', Suite 1040               I
                                                                  Address 2:        I                                                       I
                                                                  City:             Dallas
                                                                                    l
                                                                                                                                            )
                                                                  State: jfexas                          I Zip+4: I                 I
                                                                  Telephone:    ~14.823.2006                  I ext. I      I
                                                                  Fax:      !214.823 .2007                    I
                                                                  Email:    innowak@.ns-law.net                                             I
                                                                  SBN:      PQ794382                              I




                                                         Page2of8
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): (fermination of em~lo}'ment                                I
Date order or judgment signed: November 5, 20 [5                 I          Type of judgment: Summary Judgment                 I
Date notice of appeal filed in trial court: ))ecember 7, 2015                      I
If mailed to the trial court clerk, also give the date mailed:     I                               I
Interlocutory appeal of appealable order: 0Yes 181No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):
I                                                                                                                         I.

Accelerated appeal (See TRAP 28):                 D Yes 181 No
If }:'CS, (?lease specif}' StatutOI)' or other basis on which appeal is accelerated:
[                                                                                                                         I
                         '
Parental Termination or Child Protection? (See TRAP 28.4):              DYes 00No

Permissive? (See TRAP 28.3):                    0Yes      181 No
If yes, please specify statutory or other basis for such status:
r                                                                                                                         I

Agreed? (See TRAP 28.2):                        D Yes     181 No
If yes, please specify statutory or other basis for such status:
I                                                                                                                         I

Appeal should receive precedence, preference, or priority under statute or rule:                 D Yes   lXJ No
If yes, please specify statutory or other basis for such status:
I                                                                                                                         I

Does this case involve an amount under $100,000?              ~Yes 0No
Judgment or order disposes of all parties and issues:         IXI Yes 0No
Appeal from final judgment:                                   IXI Yes 0No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?           D Yes IXJNo

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                 0Yes ~No                         If yes, date filed:   I                        I
Motion to Mpdify Judgment:            DY es     OC) No                 If yes, date filed: (
Request for Findings of Fact          0Yes (XI No                      If yes, date filed:   I
and Conclusions of Law:
Motion to Reinstate:
                                      DY es     ~No                    If yes, date filed:   I
Motion under TRCP 306a:
                                      D Yes     fXI No                 If yes, date filed: [

Other:                                0Yes      129 No
Ifother, please specify:     I                                                                                                 I
VII. lndigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:       D Yes    IKJ   No              If yes, date filed: I                        I
Contest filed in trial court:         0Yes (XI No                    If yes, date filed: I                        1
Date ruling on contest due:       I                       1
Ruling on contest: D Sustained           D Overruled                 Date of ruling:       I                      ]
                                                                       Page 3of8
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?                0Yes ~No
If yes, please attach a copy of the petition.



Date bankruptcy filed:         I                    i             Bankruptcy Case Number:           I                           I


IX. Trial Court And Record

Cou11:        p9   nd Judicial Distract                                I    Clerk's Record:
County: Pallas                                                         I    Trial Court Clerk:    ~District        0   County
Trial Court Docket Number (Cause No.): PC-14-13)43                     I    Was clerk's record requested?          ~Yes     0No

                                                                            If yes, date requested: pecember 7, 2015             I
Trial Judge (who tried or disposed of case):                                Ifno, date it will be requested:   I                          I
First Name:          t~g                                               I    Were payment arrangements made with clerk?
Middle Name:         I                                                 I                                                        ~YesONo       Indigent
Last Name:           ~mith                                             I    (Note: No request required under TRAP 34.S(a),(b))
Suffix:   I                  I
Address 1:            ~00 Commerce St., Box 740                        J
Address 2:            peorge L. Allen, Sr. Courts Buildin~         I
City:                 Qallas                                       i
State:    [exas                           I Zip + 4: p5202         I
Telephone:         [214) 653-7709           I ext. c::J
Fax:      L                                 I
Email:    I                                                            I



Reporter's or Recorder's Record:

Is there a reporter's record?               OYeslXI No
Was reporter's record requested?            0Yes ~No

Was there a reporter's record electronically recorded? O Yes     IXI       No

If yes, date requested:    I                            l
If no, date it will be requested:    I                       I
Were payment arrangements made with the court reporter/court recorder? 0Yes               D No 0Indigent




                                                                 Page4of8
~ Court Reporter                         D   Court Recorder
D   Official                             D   Substitute



First Name:        ~enesa                                                 I
Middle Name: I                                                            I
Last Name:         ~haw                                                   I
Suffix:      I            I
Address 1:         800 Commerce Street, Bo~ 740
Address 2:         peorge L. Ailen, Sr. Courts Building
City:              eanas
State:    ifexas                     I Zip+4: I
Telephone:       (21~ 653-7766         I ext. c:J
Fax:       [                      I
Email:    ifenesa.Shaw@dallascounty.org                                       I
X. Supersedeas Bond
Supersedeas bond filed:0Yes ~No                If yes, date filed:   L                             I
Will file:   D Yes   ~ No



XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?                0Yes l8j No
If yes, briefly state the basis for your request: I                                                                                               I


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, Sth, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                      0Yes 0No

If no, please specify:I                                                                                                                       I
Has the case been through an ADR procedure?           ~Yes    0No
If yes, who was the mediator? .Edwin E. Wright, Jiil                                                                                          I
What type of ADR procedure? ~ediation                                                            =                                            I
At what stage did the case go through ADR?        ~Pre-Trial         D        Post-Trial   D   Other
If other, please specify: I                                                                                                                   I
Type of case? [em,tjJlati~J!J~.f e~pJoy~rnent.:                                                                               J
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
piamffffwas tennina1e3Clue to race (Affican A:mencan) and aHenilmgintemal complamts abOut liisSupervis~r assaUl6ng and fiarassing fiam.      :i
How was the case disposed of?        §nmary Judgment                                 I
Summary of relief granted, including amount of money judgment, and if any, damages awarded. [                                                 I
If money judgment, what was the amount? Actual damages:               [                                I
Punitive (or similar) damages:   I                        I
                                                                     Page 5of8
Attorney's fees (trial):      I::::               I
Attorney's fees (appellate):    I                     I
Other:       I                                I
If other, please specify: [                                                                                                                     I


Will you challenge this Court's jurisdiction?         O Yes         [XI No
Does judgment have language that one or more parties "take nothing"?                 0   Yes   181 No
Does judgment have a Mother Hubbard clause?           0   Yes       181   No
Other basis for finality?     (NOtice offinarj'i.i'Ogment from Distri.Cf'CJ.erK.                                                                I
Rate the complexity of the case (use I for least and S for most complex):            01 02          1!]3    04   os
Please make my answer to the preceding questions known to other parties in this case.                   []Yes    0   No
Can the parties agree on an appellate mediator?       0   Yes Ii] No
If yes, please give name, address, telephone, fax and email address:
Name                                Address                          Telephone                      Fax                       Email
r                              I L                              I    I                          I   I                     I   I                         I


Languages other than English in which the mediator should be proficient: I                                                                      I
Name of person filing out mediation section of docketing statement: I                                                                           I


XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: I                                            I                            Trial Court:   I                             = I
    Style:
                 I                                                                                                                                  I
             r
       Vs.
                                                                                                                                            I




                                                                          Page6of8
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, Sth, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper fom1 at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?              D Yes ~ No
Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? D Yes ~No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of lndigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?             D Yes D No
These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.~ov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? D Yes D No
If yes, please attach an Affidavit oflndigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at b.np://w_}vw.tcx-a.J212,..Qrg. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




X~ture



Si~unsel (or prose party)                                                                Date:             cr211strs

Printed Name: CJ~lllrE:-Wall,Jr.                                                         State Bar No.:   [2'075"'6750


Electronic Signature: I                                              I
    (Optional)        ----------------'




                                                               Page 7 ofS
XVI. Certificate of Service
The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
           r or judgment as follows on Cf27f87Is==J .



                                                                            Electronic Signature:
                                                                                   (Optional)
                                                                                                    I------------..---.-......1
                                                                            State Bar No.:      ...
                                                                                                @0_7_5_6_75_0_ _ _ ___..
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (I) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      Li2Ll8ll5_ _ _ __
Manner Served: ....
               fs_e_rv_e_d________--'
First Name:       ._po_h_n_ _ _ _ _ _ _ _ _ _ _ _ _ __,
Middle Name:     ~ar_d    _ _ _ _ _ _ _ _ _ _ _ __

Last Name:       i\Vall
Suffix: P   . _ _ __.I
        . . r_.
Law Firm Name:[he Law Offices of John E. Wall         J!.:
Address 1:        ~728 Pros~ect Avenue, Suite 2001
Address 2:
City:            P. . .  las_ _ _ _ _ _ _ _ _ _ ___..I
                 .... ~t.....
State     ._[_ex_a_s_ _ _ _ _~ Zip+4:           .._p5_2_06_ _ _ _1
Telephone:       f214) 887-010[1 ext.        c:::J
Fax:      l214) 887-0173      :   J
Email:   jW'iii@Jwall-law.com
If Attorney, Representing Party's Nan1e: Marcus NashlAP..._Pe....l...,lan
                                                                       ...t_ _ _ _ _ _ _.....




                                                                 Pages of8